Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/068,541, filed on 6 July 2018.

Status of Claims
Claims 13-25 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/17/2020 and 11/23/2020 have been considered by the examiner.

Drawings
The drawings were received on 17 September 2020.  These drawings are accepted.

Claim Objections
Claim 13 is objected to because of the following informalities:  there is an extra period at the end of the claim.  Appropriate correction is required.
Claims 14-24 are objected to because they inherit the deficiencies of claim 1 through their dependencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,890,704 (hereafter Kuroda). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 13, Kuroda claims a display device comprising a display element, a polarizer A on a surface on a light emitting surface side of the display element and a plurality of optical films on the polarizer A (see claim 1), 
wherein when the optical film located farthest among the plurality of optical films on the polarizer A from the display element is defined as an optical film X (see claim 1), 
wherein the optical film X is a polyester film having retardation value of 4,000 nm or more (see claim 1), 
wherein the display device satisfies the following Condition 1-1, Condition 2-1, and Condition 2-3: 
<Condition 1-1> (see claim 1)
let L1 represent light incident vertically on the optical film X, among light incident on the optical film X from a display element side; an intensity of the L1 is measured every 1 nm; a blue wavelength band range is from 400 nm to less than 500 nm, a green wavelength band range is from 500 nm to less than 600 nm, and a red wavelength band range is from 600 nm to 780 nm; let Bmax represent a maximum intensity of the blue wavelength band of the L1, Gmax represent a maximum intensity of the green wavelength band of the L1, and Rmax represent a maximum intensity of the red wavelength band of the L1; 
let L1λB represent a wavelength showing the Bmax, L1λG represent a wavelength showing the Gmax, and L1λR represent a wavelength showing the Rmax; 
let +αB represent a minimum wavelength showing 1/2 or less of the intensity of the Bmax, and located in a plus direction side of L1λB, -αG represent a maximum wavelength showing 1/2 or less of the intensity of the Gmax, and located in a minus direction side of L1λG, +αG represent a minimum wavelength showing 1/2 or less of the intensity of the Gmax, and located in a plus direction side of L1λG, and -αR represent a maximum wavelength showing 1/2 or less of the intensity of the Rmax, and located in a minus direction side of L1λR; and 
L1λB, L1λG, L1λR, +αB, -αG, +αG and -αR satisfy the following relationships (1) to (4),
+αB < L1λG (1)
L1λB < -αG (2)
+αG < L1λR (3)
L1λG < -αR (4) (see claim 1);
<Condition 2-1> (see claim 1)
let L2 represent light that emits vertically from the light emitting surface side of the optical film X, and passes through a polarizer B having an absorption axis parallel to an absorption axis of the polarizer A; an intensity of the L2 is measured every 1 nm; a wavelength at which an inclination of an optical spectrum of the L2 changes from negative to positive is a bottom wavelength, and a wavelength at which the inclination of the optical spectrum of the L2 switches from positive to negative is a peak wavelength; 
let -βR represent a maximum wavelength showing 1/3 or less of the intensity of the Rmax, and located in the minus direction side of L1λR, and + βR represent a minimum wavelength showing 1/3 or less of the intensity of the Rmax, and located in a plus direction side of L1λR; and a wavelength band ranging from - βR to + βR in the range of 600 nm to 780 nm includes one or more bottom wavelengths and one or more peak wavelengths (see claim 1); 
<Condition 2-3> (see claim 7)
let -αR represent a maximum wavelength showing 1/2 or less of the intensity of the Rmax, and located in the minus direction side of L1λR, and +αR represent a minimum wavelength showing 1/2 or less of the intensity of the Rmax, and located in the plus direction side of L1λR; and a wavelength band ranging from -αR to +αR in the range of 600 nm to 780 nm includes one or more bottom wavelengths of the L2 and one or more peak wavelengths of the L2 (see claim 7), wherein a difference between the +αR and the -αR [+αR - (-αR)] is 42 to 55 nm (see claim 8, where the difference is 42 nm to 70 nm).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2012/0229732) of record (hereafter Koike), in view of Yamada et al. (US 2015/0331282) of record (hereafter Yamada) and Lee et al. (“Quantum Dot LED (QLED) Emerging as Next-generation Display Technology”, November 2014) of record (hereafter Lee).
Regarding claim 13, Koike discloses a display device comprising a display element, a polarizer A on a surface on a light emitting surface side of the display element and a plurality of optical films on the polarizer A, 
wherein when the optical film located farther among the plurality of optical films on the polarizer A from the display element is defined as an optical film X (see at least Page 1, paragraphs [0014]-[0016] and Page 3, paragraphs [0040]-[0041]), 
wherein the optical film X is a polyester film having a retardation value of 4,000 nm or more (see at least Page 3, paragraphs [0036] and [0042]), 
wherein the display devices satisfy the following Condition 2-1 and Condition 2-3:
<Condition 2-1>
let L2 represent light that emits vertically from the light emitting surface side of the optical film X, and passes through a polarizer B having an absorption axis parallel to an absorption axis of the polarizer A; an intensity of the L2 is measured every 1 nm; a wavelength at which an inclination of an optical spectrum of the L2 changes from negative to positive is a bottom wavelength, and a wavelength at which the inclination of the optical spectrum of the L2 switches from positive to negative is a peak wavelength; 
let -βR represent a maximum wavelength showing 1/3 or less of the intensity of the Rmax, and located in the minus direction side of L1λR, and + βR represent a minimum wavelength showing 1/3 or less of the intensity of the Rmax, and located in a plus direction side of L1λR; and a wavelength band ranging from - βR to + βR in the range of 600 nm to 780 nm includes one or more bottom wavelengths and one or more peak wavelengths (see at least Fig. 3, where the transmission spectra follows an envelope curve similar to the emission spectra of the light source with multiple bottoms and peaks within the curve of the emission spectra); 
<Condition 2-3> 
let -αR represent a maximum wavelength showing 1/2 or less of the intensity of the Rmax, and located in the minus direction side of L1λR, and +αR represent a minimum wavelength showing 1/2 or less of the intensity of the Rmax, and located in the plus direction side of L1λR; and a wavelength band ranging from -αR to +αR in the range of 600 nm to 780 nm includes one or more bottom wavelengths of the L2 and one or more peak wavelengths of the L2 (see at least Fig. 3, where the transmission pattern beneath the envelope curve has one or more bottom wavelengths and one or more peak wavelengths in the wavelength range of 600 to 700 nm, which is the same as the wavelength band of the red peak of L1).
Koike does not specifically disclose that the display devices satisfies the following condition 1-1:
<Condition 1-1>
Let L1 represent light incident vertically on the optical film X, among light incident on the optical film X from a display element side; an intensity of the L1 is measured every 1 nm; a blue wavelength band range is from 400 nm to less than 500 nm, a green wavelength band range is from 500 nm to less than 600 nm, and a red wavelength band range is from 600 nm to 780 nm; let Bmax represent a maximum intensity of the blue wavelength band of the L1, Gmax represent a maximum intensity of the green wavelength band of the L1, and Rmax represent a maximum intensity of the red wavelength band of the L1; 
let L1λB represent a wavelength showing the Bmax, L1λG represent a wavelength showing the Gmax, and L1λR represent a wavelength showing the Rmax;
let +αB represent a minimum wavelength showing ½ or less of the intensity of the Bmax, and located in a plus direction side of L1λB, -αG represent a maximum wavelength showing ½ or less of the intensity of Gmax, and located in a minus direction side of L1λG, + αG represent a minimum wavelength showing ½ or less of the intensity of Gmax, and located in a plus direction side of L1λG, and –αR represent a maximum wavelength showing ½ or less of the intensity of the Rmax, and located in a minus direction side of L1λR; and
L1λB, L1λG, L1λR, +αB, -αG, +αG and –αR satisfy the following relationships (1) to (4),
+αB < L1λG (1)
L1λB < -αG (2)
+αG < L1λR (3)
L1λG < –αR (4).
However, Yamada teaches a display device comprising a display element with an emission spectra that satisfies condition 1-1 (see at least Fig. 3 and Page 5, paragraph [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Koike to include the teachings of Yamada so that the display device satisfies condition 1-1 for the purposes of substituting a known display element in order to obtain predictable results such as a white light.
Koike as modified by Yamada does not specifically disclose that a difference between the +αR and the -αR [+αR - (-αR)] is 42 to 55 nm.
However, Lee teaches a backlight for a display that functions as a white light wherein a difference between the +αR and the -αR [+αR – (-αR)] is 42 to 55 nm (see at least Fig. 3(b), where the Blue LED and Quantum Dot spectrum shows a difference between the +αR and the -αR [+αR – (-αR)] between 42 and 55 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Koike as modified by Yamada to include the teachings of Lee so that a difference between the +αR and the -αR [+αR – (-αR)] is 42 to 55 nm for the purpose of substituting a known display backlight for another in order to obtain predictable results such as the approximation of white light.

Regarding claim 14, Koike as modified by Yamada and Lee discloses all of the limitations of claim 13.
Yamada also teaches that condition 1-2 is satisfied (see at least Fig. 3, where since the wavelength bands for blue, green, and red are each a single peak, the number of wavelength bands indicating Bp, Gp, and Rp are all 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Koike as modified by Yamada and Lee to include the further teachings of Yamada so that condition 1-2 is satisfied for the purposes of substituting a known display element in order to obtain predictable results such as a white light.

Regarding claim 15, Koike as modified by Yamada and Lee discloses all of the limitations of claim 13.
Yamada also teaches that condition 1-3 is satisfied (see at least Fig. 3, where the valleys between each color band drop well below ½ of the peak intensity, thus relationships (5) and (6) are satisfied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Koike as modified by Yamada and Lee to include the further teachings of Yamada so that condition 1-3 is satisfied for the purposes of substituting a known display element in order to obtain predictable results such as a white light.

Regarding claim 16, Koike as modified by Yamada and Lee discloses all of the limitations of claim 13.
Yamada also teaches that condition 1-4 is satisfied (see at least Fig. 3, where the valleys between each color band drop well below 1/3 of the peak intensity, thus relationships (7) and (8) are satisfied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Koike as modified by Yamada and Lee to include the further teachings of Yamada so that condition 1-4 is satisfied for the purposes of substituting a known display element in order to obtain predictable results such as a white light.

Regarding claim 17, Koike as modified by Yamada and Lee discloses all of the limitations of claim 13.
Yamada also teaches that condition 1-5 is satisfied (see at least Fig. 3, where Bmax is the maximum intensity among all of the colors and Gmax, which is the lowest of the three, is observed to be approximately half of Bmax, thus condition 1-5 is satisfied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Koike as modified by Yamada and Lee to include the further teachings of Yamada so that condition 1-5 is satisfied for the purposes of substituting a known display element in order to obtain predictable results such as a white light.

Regarding claim 18, Koike as modified by Yamada and Lee discloses all of the limitations of claim 13.
Koike also discloses that the total intensity of L2 in any given wavelength band is less than a total intensity of L1 in the same wavelength band (see at least Fig. 3).
Koike as modified by Yamada and Lee does not specifically disclose that condition 2-2 is satisfied.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of condition 2-2 being satisfied include ensuring sufficient light is passed by the display device so that the brightness is adequate for good viewing of the displayed image.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Koike as modified by Yamada and Lee so that condition 2-2 is satisfied for the purposes of ensuring sufficient light is passed by the display device so that the brightness is adequate for good viewing of the displayed image.	

Regarding claim 19, Koike as modified by Yamada and Lee discloses all of the limitations of claim 13.
Koike also discloses that the total intensity of L2 in any given wavelength band is less than a total intensity of L1 in the same wavelength band (see at least Fig. 3).
Koike as modified by Yamada and Lee does not specifically disclose that condition 2-4 is satisfied.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of condition 2-4 being satisfied include ensuring sufficient light is passed by the display device so that the brightness is adequate for good viewing of the displayed image.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Koike as modified by Yamada and Lee so that condition 2-4 is satisfied for the purposes of ensuring sufficient light is passed by the display device so that the brightness is adequate for good viewing of the displayed image.	

Regarding claim 20, Koike as modified by Yamada and Lee discloses all of the limitations of claim 13.
Lee also teaches a backlight for a display that functions as a white light wherein a difference between the +βR and the -βR [+βR – (-βR)] is 50 to 80 nm (see at least Fig. 3(b), where the Blue LED and Quantum Dot spectrum shows a difference between the +βR and the -βR [+βR – (-βR)] between 50 and 80 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Koike as modified by Yamada to include the teachings of Lee so that a difference between the +βR and the -βR [+βR – (-βR)] is 50 to 80 nm for the purpose of substituting a known display backlight for another in order to obtain predictable results such as the approximation of white light.

Regarding claim 21, Koike as modified by Yamada and Lee discloses all of the limitations of claim 13.
Koike also discloses that the optical film X is an optically transparent base material subjected to uniaxial orienting (see at least Page 2, paragraph [0019], where the polyester film is oriented and Page 4, paragraph [0048], where the film can be uniaxially or biaxially stretched).

Regarding claim 22, Koike as modified by Yamada and Lee discloses all of the limitations of claim 1.
Koike also discloses that the display device further comprises a protective layer for the polarizer A other than optical film X (see at least Page 3, paragraph [0040], where there is another transparent member between the polymer film and the polarizer, which can be considered a protective layer).

Regarding claim 24, Koike as modified by Yamada and Lee discloses all of the limitations of claim 1.
Koike also discloses that the display element is a liquid crystal display element (see at least the abstract).

Regarding claim 25, Koike discloses a method of improving color reproducibility (see at least Page 2, paragraph [0034], where the curve of the spectra is made to be similar, thus reproducing colors) for a display device comprising a display element, a polarizer A on a surface on a light emitting surface side of the display element, the method comprising providing a plurality of optical films on the polarizer A, wherein the plurality of optical films have properties such that, with the optical film located farthest among the plurality of optical films on the polarizer A from the display element designated as optical film X- (see at least Page 1, paragraphs [0014]-[0016] and Page 3, paragraphs [0040]-[0041]), the optical film X satisfies the following condition 2-1:
<Condition 2-1>
let L2 represent light that emits vertically from the light emitting surface side of the optical film X, and passes through a polarizer B having an absorption axis parallel to an absorption axis of the polarizer A; an intensity of the L2 is measured every 1 nm; a wavelength at which an inclination of an optical spectrum of the L2 changes from negative to positive is a bottom wavelength, and a wavelength at which the inclination of the optical spectrum of the L2 switches from positive to negative is a peak wavelength; 
let -βR represent a maximum wavelength showing 1/3 or less of the intensity of the Rmax, and located in the minus direction side of L1λR, and + βR represent a minimum wavelength showing 1/3 or less of the intensity of the Rmax, and located in a plus direction side of L1λR; and a wavelength band ranging from - βR to + βR in the range of 600 nm to 780 nm includes one or more bottom wavelengths and one or more peak wavelengths (see at least Fig. 3, where the transmission spectra follows an envelope curve similar to the emission spectra of the light source with multiple bottoms and peaks within the curve of the emission spectra); 
<Condition 2-3> 
let -αR represent a maximum wavelength showing 1/2 or less of the intensity of the Rmax, and located in the minus direction side of L1λR, and +αR represent a minimum wavelength showing 1/2 or less of the intensity of the Rmax, and located in the plus direction side of L1λR; and a wavelength band ranging from -αR to +αR in the range of 600 nm to 780 nm includes one or more bottom wavelengths of the L2 and one or more peak wavelengths of the L2 (see at least Fig. 3, where the transmission pattern beneath the envelope curve has one or more bottom wavelengths and one or more peak wavelengths in the wavelength range of 600 to 700 nm, which is the same as the wavelength band of the red peak of L1).
Koike does not specifically disclose that the display devices satisfies the following condition 1-1:
<Condition 1-1>
Let L1 represent light incident vertically on the optical film X, among light incident on the optical film X from a display element side; an intensity of the L1 is measured every 1 nm; a blue wavelength band range is from 400 nm to less than 500 nm, a green wavelength band range is from 500 nm to less than 600 nm, and a red wavelength band range is from 600 nm to 780 nm; let Bmax represent a maximum intensity of the blue wavelength band of the L1, Gmax represent a maximum intensity of the green wavelength band of the L1, and Rmax represent a maximum intensity of the red wavelength band of the L1; 
let L1λB represent a wavelength showing the Bmax, L1λG represent a wavelength showing the Gmax, and L1λR represent a wavelength showing the Rmax;
let +αB represent a minimum wavelength showing ½ or less of the intensity of the Bmax, and located in a plus direction side of L1λB, -αG represent a maximum wavelength showing ½ or less of the intensity of Gmax, and located in a minus direction side of L1λG, + αG represent a minimum wavelength showing ½ or less of the intensity of Gmax, and located in a plus direction side of L1λG, and –αR represent a maximum wavelength showing ½ or less of the intensity of the Rmax, and located in a minus direction side of L1λR; and
L1λB, L1λG, L1λR, +αB, -αG, +αG and –αR satisfy the following relationships (1) to (4),
+αB < L1λG (1)
L1λB < -αG (2)
+αG < L1λR (3)
L1λG < –αR (4).
However, Yamada teaches a display device comprising a display element with an emission spectra that satisfies condition 1-1 (see at least Fig. 3 and Page 5, paragraph [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koike to include the teachings of Yamada so that the display device satisfies condition 1-1 for the purposes of substituting a known display element in order to obtain predictable results such as a white light.
Koike as modified by Yamada does not specifically disclose that a difference between the +αR and the -αR [+αR - (-αR)] is 42 to 55 nm.
However, Lee teaches a backlight for a display that functions as a white light wherein a difference between the +αR and the -αR [+αR – (-αR)] is 42 to 55 nm (see at least Fig. 3(b), where the Blue LED and Quantum Dot spectrum shows a difference between the +αR and the -αR [+αR – (-αR)] between 42 and 55 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koike as modified by Yamada to include the teachings of Lee so that a difference between the +αR and the -αR [+αR – (-αR)] is 42 to 55 nm for the purpose of substituting a known display backlight for another in order to obtain predictable results such as the approximation of white light.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2012/0229732) of record (hereafter Koike), in view of Yamada et al. (US 2015/0331282) of record (hereafter Yamada) and Lee et al. (“Quantum Dot LED (QLED) Emerging as Next-generation Display Technology”, November 2014) of record (hereafter Lee) as applied to claim 13 above, and further in view of ITU-R (“Recommendation ITU-R BT.2020-2”, 2015) (hereafter ITU-R).
Regarding claim 23, Koike as modified by Yamada and Lee discloses all of the limitations of claim 13.
Koike as modified by Yamada and Lee does not specifically disclose that a cover rate of BT.2020 based on the CIE-xy chromaticity diagram of the display element is 60% or more.
However, ITU-R teaches suggested chromaticity coordinates for the primary colors (see page 3, Table 3) for use in ultra-high definition television systems (see page 1, scope).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Koike as modified by Yamada and Lee to include the teachings of ITU-R so that the display device conforms to the recommended parameter values for ultra-high definition television systems for the purposes of following industry standards and thus meeting market expectations.
Koike as modified by Yamada, Lee, and ITU-R does not specifically disclose that the cover rate is 60% or more.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a cover rate of BT.2020 based on the CIE-xy chromaticity diagram of the display element being 60% or more include ensuring greater conformity to the industry standards.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Koike as modified by Yamada, Lee, and ITU-R so that a cover rate of BT.2020 based on the CIE-xy chromaticity diagram of the display element is 60% or more for the purposes of ensuring greater conformity to the industry standards.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872